Citation Nr: 1045563	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for respiratory disability 
based on the period of duty in the New York Army National Guard 
during the post-September 11th relief operation (basic 
eligibility).

3.   Entitlement to service connection for respiratory disability 
during active duty special work with the United States Army 
National Guard from February 12 to August 31, 2004.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served in the New York Army National Guard from 
October 3, 1998, to June 15, 2008.  He served on active duty 
special work (ADSW) with the United States Army National Guard 
from February 12 to August 31, 2004.  The RO in the Statement of 
the Case characterized service as "active duty status."

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the appellant testified before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing.  At that 
time, additional evidence and commentary was submitted along with 
a waiver of consideration by the agency of original jurisdiction.  
This evidence was associated with the claims folder.

In August 2009, the Board remanded the issue of service 
connection for cervical spine disability and denied the claim for 
service connection for respiratory disability.  The appellant 
appealed the Board's decision as it pertained to the respiratory 
claim to the U.S. Court of Appeals for Veterans Claims (Court).  
In a March 2010 order, the Court granted the parties' Joint 
Motion to Vacate and Remand (JMR) the Board's decision regarding 
the claims for service connection for respiratory disability for 
readjudication consistent with the directives contained therein.
The issues of entitlement to service connection for cervical 
spine disability and service connection for respiratory 
disability based on aggravation during 2004 service is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the appellant if further action is required.


FINDING OF FACT

The appellant lacks basic eligibility for compensation under 
Title 38 of the United States Code (U.S.C.) (Veterans' Benefits) 
for injury or disease incurred during his participation in 
Operation New York City (Support to Civilian Authorities in World 
Trade Center Attack of September 11, 2001) as a state National 
Guardsman activated by the Governor of New York under Title 32, 
U.S.C.


CONCLUSION OF LAW

There is no basic eligibility for compensation under U.S.C. Title 
38 for injury or disease incurred during or as a result of the 
appellant's participation in Operation New York City for disaster 
relief operations as a state National Guardsman activated by the 
Governor under Title 32 U.S.C.  38 U.S.C.A. §§ 101(2), 101(24), 
38 C.F.R. § 3.1, 3.6 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Basic Eligibility for VA Compensation (Title 38 Benefits)

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "service-connected" 
disability is a disability that was incurred or aggravated in the 
line of duty during active military, naval, or air service.  38 
U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  "Active military, 
naval, and air service" includes active duty." "Active duty" 
is defined as full- time duty in the Armed Forces.  38 C.F.R. § 
3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Active military, naval, or air service includes any period of 
active duty training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 
Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 
469-70 (1995) ("an individual who has served only on active duty 
for training must establish a service- connected disability in 
order to achieve veteran status");  Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).  Thus, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24).

Here, the appellant seeks service connection for respiratory 
disorders incurred during his participation in the relief 
operations following the attacks on the World Trade Center in New 
York on September 11, 2001, as a member of the New York Army 
National Guard. 

As an initial matter, the Board must address whether the 
appellant has qualifying service for VA compensation for his 
period of duty in the Army National Guard during the post- 
September 11th relief operation.

The record reflects that the appellant received orders dated 
September 19, 2001, to perform military duty as part of Operation 
New York City (Support to Civilian Authorities re World Trade 
Center Attack). The authorizing references included section 
2024(d), Title 38 U.S.C.  The dates of service were from 
September 11, 2001, "until officially released from state active 
duty."  The Governor of New York thereafter extended the 
appellant's period of active duty as reflected in letters dated 
October 2001.  The purpose cited was "Support of Operation Trade 
Center." The appellant served a total of 19 days.

The appellant was awarded the Defense of Liberty Medal.  This 
medal is awarded to members of the New York State Organized 
Militia who performed homeland defense duty in any status in 
response to orders of the Governor during the September 11, 2001, 
and Ground Zero operations.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA may 
accept evidence of service submitted by a claimant, such as a DD 
214, Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued by 
the service department, (2) the document contains needed 
information as to length, time, and character of service; and (3) 
in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  The United States Court of 
Appeals for Veterans Claims Court has held that a service 
department determination as to an individual's service shall be 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Here, the 
appellant's duty was "state controlled."  Because National 
Guard service for disaster relief after the September 11th World 
Trade Center attacks was not federalized, National Guard 
personnel activated for participation in the relief operation are 
not eligible for Title 38 benefits.

The Board acknowledges that Title 32 activation of National Guard 
personnel creates entitlement to federal pay and benefits "as 
though they were in federal service"  38 U.S.C.A. § 502(f); see 
CRS: Report of Congress, Operation Noble Eagle, Enduring Freedom, 
and Iraqi Freedom: Questions and Answers About U.S. Personnel, 
Compensation, and Force Structure (updated February 16, 2005), p. 
3. The benefits do not extend to Title 38 Veterans' Benefits.  
The Board notes that "Title 32" status is not the same as 
"federal status."  With Title 32 status the personnel remain 
under the control of the states, whereas control is with the 
Federal government with activation of National Guard personnel 
under 10 U.S.C. § 12304. National Guard troops are typically 
funded through their individual states, but the Title 32 
designation permits the federal government to fully reimburse 
states for operations without taking over command 
responsibilities for National Guard personnel relief operations.

In view of the above discussion, the Board finds that the 
appellant does not have qualifying service for the period in 
question; as such, the Board may not reach the merits of his 
claim for entitlement to service connection for a respiratory 
disability based on the period of duty in the New York Army 
National Guard during the post-September 11th relief operation.

Accordingly, the Board concludes that the appellant is not 
considered a "veteran" for purposes of entitlement to VA 
benefits predicated on his participation in the relief effort for 
the September 11, 2001, World Trade Center attacks.  Therefore, 
the appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Because the claim is denied as a matter of law, VA's duty to 
notify and assist in the development of the claim does not attach 
to the claim for respiratory disability based on the period of 
duty in the New York Army National Guard during the post-
September 11th relief operation.




ORDER

Basic eligibility for VA compensation is not shown for National 
Guard service during relief operations following the September 
11, 2001, World Trade Center attacks, and the claim for service 
connection for respiratory disability is therefore denied for 
this period of service.


REMAND

Cervical Spine Disability

In August 2009, mindful of VA's duty to assist obligations, the 
Board remanded the issue of service connection for cervical spine 
disability for additional evidentiary development.  This 
development included supplementing the record with treatment 
reports from additional sources shown in the record and with 
copies of medical records associated with 1987 and 1992 work-
place injuries to the cervical spine.  This development further 
included obtaining a VA examination with an opinion.

In August 2009, VA sent the appellant a letter requesting that 
the appellant provide VA with the necessary authorizations to 
obtain the private medical records sought by the Board.  This 
letter further requested that the appellant provide copies of 
medical records associated with 1987 and 1992 work-place injuries 
to the cervical spine.  However, the appellant did not respond to 
this request.  The Board notes that corresponding to VA's duty to 
assist in obtaining information is a duty on the part of the 
claimant to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street").  VA's duty must be 
understood as a duty to assist the veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the claimant performing a passive role.  Turk v. 
Peake, 21 Vet. App. 565, 568 (2008).  In view of the necessity to 
remand this case for other reasons, as explained below, the 
appellant should be afforded another opportunity to provide 
information to assist with securing outstanding private medical 
records and copies of all medical records associated with his 
1987 and 1992 work-place injury claim including any 
determinations.

In October 2009, a VA examination was conducted and an opinion 
was provided.  The examiner opined that "I do not feel that this 
would have been considered a permanent aggravation.  Therefore, I 
would think that his present cervical spine condition and 
symptoms are less likely than not related to activity in the 
military service in 2004."  While the examiner cited some 
medical history, the opinion lacks any rationale.  VA may not 
rely on medical opinions that have no supporting rationale.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Here, the 
report of examination is bereft of any commentary or explanation 
of the findings found (or medical history) that supports the 
medical conclusion reached.  A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007). Therefore, the Board finds that the 
October 2009 VA examination report is inadequate and must be 
returned.

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Board requested a rational for the 
medical opinion as part of the June 2009 remand and none was 
given.  An inadequate examination frustrates judicial review.  
Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Therefore, remand 
is required. 

Lastly, the Board observes that additional evidence was received 
at the Board in September 2010 without a waiver of consideration 
by the agency of original jurisdiction pertinent to the cervical 
spine claim.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304.  Accordingly, this newly submitted evidence must be 
considered by the RO in the first instance.

Respiratory Disability: Entitlement Based on the Theory of 
Aggravation

Pursuant to the JMR, the Board shall consider the claim for 
respiratory disability on the theory that a pre-existing 
respiratory disorder was aggravated by ADSW beginning on February 
12, 2004.  However, a VA examination with an opinion is necessary 
in order to decide this claim.  38 C.F.R. § 3.159(c)(4).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold is 
low when considering whether there is an indication that a 
disability or persistent or recurring symptoms of a disability 
may be associated with the veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Therefore, remand is 
required.

Accordingly, for the above reasons, the case is REMANDED 
for the following action:

1.  After securing the necessary release from 
the appellant, all treatment records, 
evaluation reports, and consultation reports 
pertaining to the appellant's cervical spine 
should be obtained from the following: 
Clifton Chiropractic, Nutrition & Wellness 
PLLC, R. Rayher D.C.; V. Pelletier, M.D.; 
Albany Orthopedic Associates, Dr. John H. 
Cavanaugh; and Riverton Medical Service, 
James W. Nelson, M.D.

2.  The appellant should provide VA copies of 
all medical records associated with his 1987 
and 1992 work-place injury claim involving 
the cervical spine including any 
determinations.

3.  The AOJ shall contact the appropriate 
service department authority and determine 
whether an entrance examination would have 
been conducted for the period of service that 
commenced in February 2004.  (The Board is 
not asking if the report exists.  The Board 
is attempting to determine if an examination 
specifically for entrance purposes would have 
been conducted.)

4.  After the above development is complete, 
the October 2009 VA examination report should 
be returned to the examiner.  The examiner 
should identify all disabilities of the 
cervical spine existing prior to service in 
February 12, 2004.  After review of any 
additional evidence added to the record, the 
examiner should review his October 2009 
opinion and provide an opinion on whether any 
identified disability shown prior to ADSW 
beginning on February 12, 2004, was 
aggravated by the appellant's period of ADSW 
in 2004.  The examiner may state this in 
terms of likely, as likely as not, or 
unlikely.   The examiner must provide a 
complete rationale for his opinion, even if 
his opinion is unchanged from October 2009.  
The claims folder must be available for 
review.

5.  The appellant should be scheduled for a 
VA examination to identify all respiratory 
disabilities existing prior to February 12, 
2004.  The examiner should provide an opinion 
on whether any identified disability shown 
prior to ADSW beginning on February 12, 2004, 
was aggravated by the appellant's period of 
ADSW in 2004.  The examiner must provide a 
complete rationale for his opinion.  The 
claims folder must be available for review.

6.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


